In an action to recover damages for personal injuries, plaintiffs appeal from an order and a judgment dismissing the complaint at the end of the plaintiffs’ ease. Judgment reversed on the law and new trial granted, with costs to abide the event. The plaintiffs were erroneously deprived of an opportunity to adduce their proof. Moreover, the interests of justice require a new trial. Appeal from order dismissed, without costs. No such order is printed in the record. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.